Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	In claim 13, line 2, replace “the number average molecular weight” with --a number average molecular weight--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ernst in view of Markert disclose thermoplastic polyoxazolidone compounds and methods for preparing the polyoxazolidone compounds comprising the reaction product of polyfunctional isocyanates and mixture of diepoxides that include bisphenol F diglycidyl ether (molecular weight of 312 g/mol) and polyoxyalkylene diglycidyl ether to provide dimensional heat resistance and high continuous heat resistance to resin.  The combination of references do not teach or fairly suggest the claimed aliphatic polyepoxide compounds (B2).
Gan (US-2012/0245252) teach oxazolidone ring containing adducts comprising a reaction in the presence of catalyst of aliphatic diepoxide (same as applicant B2), aromatic diepoxides (B1), and diisocyanates.  The amount of aliphatic diepoxide ranges from 20-40% by weight, this amount sits outside of the claimed range of 0.01 to <10 mol%.  The reference fails to teach decreasing the content of aliphatic diepoxide within the claimed amounts and it would have been impermissible hindsight to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763